Van Brunt, P. J.:
Under the rule laid down in the case of Rossie Iron Works v. Westbrook (59 Hun, 345), the residence of the defendant was in the city of Troy, Rensselaer county, State of New York. It is a domestic corporation, and it appears that its' principal office and place of business is in' said city. The plaintiff is a non-resident. Consequently, the defendant, as a matter of right, is entitled to a change of Venue. Some suggestions have been made that for certain reasons the trial should not take place in the city of Troy, and the case of Duche v. Buffalo Grape Sugar Company (63 How. Pr. 516) is cited as authority that the court will consider whether a change is in the interests of justice. Upon an examina* tion of that case it will be seen that there the right arising from residence to a change of venue had been waived by the defendant, and that, consequently, the motion was addressed to the discretion of the court.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Barrett, Rumsey, Patterson and O’Brien, JJ., concurred".
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.